DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/21 has been entered.
Applicant’s amendments to the claims dated 12/27/21 are acknowledged.  Claims 1, 5, 7, 10, 12, 14, 16, 50, 58-59, 72 and 77-90 are pending.  Claim 72 is withdrawn.  Claims 1, 50 and 83 are amended with the submission of 12/27/21.  Claims 86-90 are new.
Prosecution on the merits continues for claims 1, 5, 7, 10, 12, 14, 16, 50, 58-59, and 77-85 and begins for new claims 86-90.

WITHDRAWN OBJECTIONS/REJECTIONS
Any rejection not reiterated herein is WITHDRAWN.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to a WITHDRAWN objection/rejection are moot.  Any argument pertinent to a new or maintained rejection can be found below.


PRIORITY
The instant Application, filed 9/2/2020, is a CONTINUATION of PCT/CN2020/075698, filed 2/18/2020, which claims priority to PCT/CN2019/106320 filed 09/18/2019 and PCT/CN2019/075406 filed 02/18/2019.  Thus, the earliest possible priority of the instant application is 02/18/2019.

CLAIMS

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Independent claims 1 and 50 are drawn to transgenic non-human animals comprising human immunoglobulin genes operably linked to an endogenous immunoglobulin gene, wherein the human genes are capable of undergoing VDJ rearrangement (showing insertions only); NEW independent claim 86 is drawn to a transgenic non-human animal comprising a contiguous human sequence is integrated into the endogenous chromosome by recombination, and the human sequence is at least 500kb:


The requirement of claims 1, 50 and new claim 86 wherein the integrated sequences are at least 500 kb is a new concept not previously required.

PRODUCT-BY-PROCESS CLAIMS
Amendments to claims 1 and 50, and new claim 86 have introduced product-by-process claim limitations into the claims.
Claim 1 recites, “wherein a contiguous human sequence is integrated into the endogenous chromosome by recombination, and the human sequence is at least 500 kb.”
Claim 50 recites “wherein the contiguous human heavy chain immunoglobulin locus sequence is integrated into the endogenous chromosome by recombination, and the contiguous human heavy chain immunoglobulin locus sequence is at least 500 kb.”
New claim 86 recites, “A genetically modified rodent made by a method comprising:
	modifying a human chromosome;
	introducing the modified human chromosome into a cell of the rodent; and
	inducing recombination between the modified human chromosome and an endogenous 	chromosome, thereby replacing one or more endogenous genes with one or more human genes,
	wherein a contiguous human sequence is integrated into the endogenous chromosome by recombination, and the human sequence is at least 500 kb.”

MPEP 2113 (I): PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted.)

AND
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979.)


In the instant case, the structure of claims 1, 50 and 86 require that the final integrated human sequences are at least 500 kb of contiguous human sequences, regardless of whether the process of integration including integrating a single contiguous sequence of greater than 500 kb, or multiple smaller sequences, which, when integrated into the genome, result in a single contiguous human sequence of greater than 500 kb.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendments to the claims.
Claim 89 is indefinite for referencing Tables 1, 2 and 3 in the claim.
Claim 90 is indefinite for referencing Tables 7 and 8 in the claim.
MPEP 2173.05(s) states:
	Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 86-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, 
as evidenced by Genbank Accession No. AB019437. Earliest priority 1998. 82 pages, of record, and 
as evidenced by IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table” of record, and 
as evidenced by IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGKV.  [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGKV; last updated 03/04/2015; 9 pages, hereinafter “the IMGT Repertoire IGKV” of record; and 	as evidenced by IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGKJ.  [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGKJ; last updated 12/03/2015; 3 pages, hereinafter “the IMGT Repertoire IGKJ.”  
A Multiple Reference 102 Rejection is proper when the extra references are cited to show an inherent characteristic not disclosed in the primary reference (MPEP 2131.01).
Claim 86 is a product-by-process claim, as indicated above in the CLAIMS sections.  The structure of claim 86 embodies, “A genetically modified rodent comprising a contiguous human sequence integrated into the endogenous chromosome by recombination, wherein the human sequence replaces one or more endogenous genes, and the human sequence is at least 500 kb.” This is a new rejection necessitated by Applicant’s amendments to the claims.
With regard to new claim 86, Murphy discloses generating transgenic mice comprising replacing the entire mouse heavy chain V, D and J genomic locus with the orthologous human heavy chain V, D and J genomic locus, using homologous recombination, such that the human V, D, and J locus is operably linked to the endogenous constant region (paragraphs [0017]-[0019], [0023], [0024], [0026]; FIGS 4A-D; Example 3; paragraph [0081]).   See, specifically, “Wherein the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus…wherein the heavy and light chain variable region gene loci are replaced, in whole, with their human homologs or orthologs” (paragraph [0024], emphasis added).  See also, “obtaining one or more large cloned genomic fragments containing the entire homologous or orthologous human variable region locus” which Murphy discloses as the basis for generating the vectors for creating the transgenics (paragraph [00026]).  Murphy discloses “Large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A).  The sequence of this entire region is available in the following Gen Bank files (AB019441, AB0199438, AB019439, AB019440, AB019441, X97051 and X54713).” 
Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Thus, Murphy establishes that the endogenous mouse heavy chain VDJ region, from 5’ to 3’ is deleted, when the orthologous human heavy chain VDJ region sequences are inserted (See FIGs 4A-4D).  

    PNG
    media_image2.png
    172
    910
    media_image2.png
    Greyscale
Murphy discloses the whole the endogenous heavy chain and/or light chain immunoglobulin locus is replaced with the human heavy chain and/or light chain gene locus (paragraphs [0016]-[0018]).  Murphy shows that the whole human heavy chain locus is at least 500 kb of contiguous human sequences at figure 4A:




Thus, Murphy discloses a genetically modified rodent comprising a contiguous human sequence integrated into the endogenous chromosome by recombination, wherein the human sequence replaces one or more endogenous genes, and the human sequence is at least 500 kb, as required by product-by-process claim 86.
With regard to new claim 87 (wherein the modified human chromosome comprises two or more exogenous recombination sites), the claim adds no structure to the rodent of claim 86.  See MPEP 211.04.  As such, because Murphy anticipates the rodent of claim 86, Murphy anticipates claim 87.
With regard to new claim 88, (wherein the endogenous chromosome comprises two or more exogenous recombination sites), the claim adds no structure to the rodent of claim 86.  See MPEP 211.04.  As such, because Murphy anticipates the rodent of claim 86, Murphy anticipates claim 88.
With regard to new claim 89, which requires the animal comprises at least 150 human IgHV genes selected from Table 1, at least 20 human IgDH genes selected from Table 2, and at least 5 human IgHJ genes selected from Table 3, it is noted that Table 1 represents the known IgHV genes encoded on chromosome 14. Table 2 represents the known IgHD genes encoded on human chromosome 14. Table 3 represent the known IgHJ genes encoded on Human chromosome 14. Murphy discloses the non-human transgenic animal comprises all human heavy chain VDJ gene segments (FIGS 4A-D; Example 3; paragraph [0081]). Murphy discloses the human heavy chain variable locus can be cloned from known sequences (paragraph [0081]). Genbank Accession No. AB019437 and the IMGT Repertoire human IGH are cited solely to show the genes identified on Tables 1, 2 and 3 are encoded on human chromosome 14. Thus, because Murphy discloses an animal comprising all human V genes, all human D genes, and all human J genes, Murphy anticipates claim 89.
 With regard to new claim 90, which requires the animal comprises at least 50 human IgKV genes in Table 7, and at least 3 human IGKJ genes in Table 8, these Tables represent known IGKV genes and IgKJ genes encoded on human chromosome 2.   Murphy discloses the non-human transgenic animal comprise the animal comprises all human light chain KV genes, and all human light chain KJ genes (example 3; paragraph [0086], [0095]).  The IMGT Repertoire IGKV and the IMGT Repertoire IGKJ references are cited to show that the light chain genes encompassed by Tables 7 and 8 are encoded on the human light chain locus within chromosome 2. Thus, because Murphy discloses the animal comprises all human light chain KV genes, and all human light chain KJ genes, Murphy anticipates claim 90.


Claim(s) 86-88 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takehara et al.  A Novel Transchromosomic System: Stable Maintenance of an Engineered Mb-sized Human Genomic Fragment Translocated to a Mouse Chromosome Terminal Region. Transgenic Research, 2014. 23:441-453.  Claim 86 is a product-by-process claim, as indicated above in the CLAIMS sections.  The structure of claim 86 embodies, “A genetically modified rodent comprising a contiguous human sequence integrated into the endogenous chromosome by recombination, wherein the human sequence replaces one or more endogenous genes, and the human sequence is at least 500 kb.”  This is a new rejection necessitated by Applicant’s amendments to the claims.
With regard to claim 86, Takehara discloses generating transgenic mice comprising 4 Mb of contiguous human sequences of human chromosome 21 using homologous recombination which have replaced one or more genes on mouse chromosome 10 (Abstract, FIG 1).  Thus, Takehara anticipates claim 86.
With regard to new claim 87 (wherein the modified human chromosome comprises two or more exogenous recombination sites), the claim adds no structure to the rodent of claim 86.  See MPEP 211.04.  As such, because Takehara anticipates the rodent of claim 86, Takehara anticipates claim 87.
With regard to new claim 88, (wherein the endogenous chromosome comprises two or more exogenous recombination sites), the claim adds no structure to the rodent of claim 86.  See MPEP 211.04.  As such, because Takehara anticipates the rodent of claim 86, Takehara anticipates claim 88.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, 12, 14, 16, 58-59, 77-79, 81 and 83-84 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages, and IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495. This rejection is modified in response to Applicant’s amendments to the claims.
With regard to instant claim 1, Murphy discloses generating transgenic mice comprising replacing the entire mouse heavy chain V, D and J genomic locus with the orthologous human heavy chain V, D and J genomic locus, using homologous recombination, such that the human V, D, and J locus is operably linked to the endogenous constant region (paragraphs [0017]-[0019], [0023], [0024], [0026]; FIGS 4A-D; Example 3; paragraph [0081]).   See, specifically, “Wherein the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus…wherein the heavy and light chain variable region gene loci are replaced, in whole, with their human homologs or orthologs” (paragraph [0024], emphasis added).  See also, “obtaining one or more large cloned genomic fragments containing the entire homologous or orthologous human variable region locus” which Murphy discloses as the basis for generating the vectors for creating the transgenics (paragraph [00026]).  Murphy discloses “Large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A).  The sequence of this entire region is available in the following Gen Bank files (AB019441, AB0199438, AB019439, AB019440, AB019441, X97051 and X54713).” 
Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Thus, Murphy establishes that the endogenous mouse heavy chain VDJ region, from 5’ to 3’ is deleted, when the orthologous human heavy chain VDJ region sequences are inserted (See FIGs 4A-4D).  

    PNG
    media_image2.png
    172
    910
    media_image2.png
    Greyscale
Murphy discloses the whole the endogenous heavy chain and/or light chain immunoglobulin locus is replaced with the human heavy chain and/or light chain gene locus (paragraphs [0016]-[0018]).  Murphy shows that the whole human heavy chain locus is at least 500 kb of contiguous human sequences at figure 4A:




However, Murphy does not show that the mice comprise the entire heavy chain variable region comprising human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1 from human chromosome 14, as required by claim 1.
Genbank Accession No. AB019437 represents the first 200,000 bases of the human heavy chain locus.  AB019437 lists the first features of the locus are 3-82P, 7-81, 4-80, 3-79, 78-1, 5-78, 76-1, 3-76, 3-75, 74-1, see pages 2-3).  It is noted that AB019437 does not list 7-77.  However the IMGT Repertoire human IGHV Gene Table shows 7-77 is located on chromosome 14 in the human variable locus.
Green discloses 2 early mouse models comprising a human immunoglobulin gene segment capable of undergoing rearrangement, each comprising a human heavy chain variable region, a human D segment and a human J segment (Abstract).  Green compared one mouse with a short transgene (5 VH genes and 3 VK genes) compared to a mouse with long transgene (66VH genes and 32VK genes) (abstract, page 484, FIG 1).  Green shows that the mouse with the larger insert comprised 5 functional variable genes from the yH1 YAC, and an additional 61 variable genes, 34 functional genes, and 27 pseudogenes (FIG 1 legend, page 484-485).  Green shows that the mouse with the larger, more complex variable insert has improved B cell and antibody production compared to the shorter mouse (FIG 2, 4-6, Table 1).  Green notes that the native structures of the human transgenes include non-functional/pseudogenes already present in the locus.  Green discloses the insertion of the human transgenes into the germline in a “native organization and structure” allows for the ability to study the contribution of the size and complexity of variable chain in vivo (page 491, 494).  
Green notes that while the mouse with the larger heavy chain variable insert has improved responses to B cell and antibody production –when compared to the mouse with the shorter insert--, the mouse did not show complete wild-type responses.  “The lack of complete reconstitution may stem from specific features of the human antibody repertoire…Positive selection and expansion of the mature B cell population could also be impaired by the absence of specificities, such as those associated with the human Vλ genes” (page 493).  Thus, Green suggests that the lack of complete wild-type responses may be due to features from the wild type gene(s) that have not been incorporated into the mouse.
Thus, Green establishes that a longer human variable transgene, in a native orientation and structure, comprising pseudogenes therein, has improved properties in vivo than a smaller one.  Further, Green suggests that the inability of the larger transgenic mice to completely reconstitute wild-type phenotypes may be due to portions of the human locus that is missing.
With regard to the claimed requirement that the animal comprises human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1 from human chromosome 14, it would have been obvious to combine the disclosure of Murphy with Genbank Accession No. AB019437 and Green to arrive at the claimed invention.  Murphy specifically discloses that the “entire” human heavy chain variable gene can be inserted into the mouse chromosome, and provides the Genbank Accession Numbers which provide the entire locus.  Genbank Accession No. AB019437 encodes the distal end of the human heavy chain locus at chromosome 14, and the first listed features are 3-82 through -74-1.  The motivation to encode the human heavy chain from 3-82 comes from the prior art: Murphy details the process of cloning and inserting the “entire” locus into the mice; further, Green shows that while the larger transgenic mouse had improved phenotypes compared to the shorter transgenic, the phenotypes were not fully wild-type, and suggests the phenotypes were being effects by locus sequences that were not included in the mouse.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art taught transgenic mice that have the entire human variable gene region, and shows that the more native the transgene is, the better the immune response.
With regard to claim 5, Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).
With regard to claims 10 and 12, wherein the claims recite, “wherein the rodent comprises an unmodified human sequence derived from a human heavy chain immunoglobulin gene locus starting from human IgHV (III) to human IGHV1-2”, and “wherein the rodent comprises an unmodified human sequence derived from a human heavy chain immunoglobulin gene locus starting from human IGHD1-1 to human IGHJ6”, respectively, it is noted that the “comprising” claim language allows for the recited human sequences to be encompassed within a larger sequence – such as a transgene comprising entire human heavy chain VDJ region.  The IMGT Repertoire human IGHV Gene Table is cited to show that IGH(III)-82, IGVH1-2, IGHD1-1, and IGHJ6 are encoded within human chromosome 14.  Thus because Murphy discloses an animal comprising all human V genes, all human D genes, and all human J genes, Murphy renders obvious claims 10 and 12.
With regard to claim 14, Murphy discloses the mouse is homozygous for the modified locus (paragraph [0095]).
With regard to claim 16, Murphy discloses the mouse further comprises human immunoglobulin light chain V and J genes are integrated at an endogenous light chain locus (Example 3).  
With regard to claim 58, Murphy discloses the mouse can produce an antibody comprising segments encoded by the human gene segments (Example 3).
Regarding claim 59, Murphy discloses cells obtained from the non-human mouse (paragraphs [0090]-[0092], Example 3).
With regard to claim 77, Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).
With regard to claim 78, Murphy discloses the animal is a rodent, including a mouse (Example 3).
With regard to claim 81, Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Further, Green discloses mice comprising human light chain segments integrated into the corresponding light chain locus in the recipient mice (FIG 1.).  Green discloses the insertion of the transgenes into their native structure and organization in the rodent genome aids in generating and studying human antibodies (page 450, second column). A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art teaches insertion of human light chain genes into the corresponding rodent light chain locus.
With regard to claim 83, wherein the rodent has a complete human antibody repertoire, Murphy does not reduce to practice the mice therein.  However, Green shows that mice comprising partial replacement of human variable genes are capable of making a diverse repertoire of human antibodies.  Thus, it would be expected that animals which comprise all human heavy chain variable genes, all entire human D genes, and all entire J genes would also be capable of producing diversified antibodies. 
Claims 79 and 84 encompass an embodiment wherein the rodent can detectably express variable genes 3-64D and 5-10-1 (claim 79) and 3-15, 3-53, 3-66, 5-51, 1-24, 1-18, 1-69, 3-7, 3-74, 3-23, 3-43, 3-21, 3-30-3, 4-59, 6-1, 3-48, 4-34, 4-39, 3-33, 3-30, 3-30, 4-61, 3-47, 3-NL1, 3-69-1, 7-4-1, 1-58, 4-28, 2-26, 2-5, 3-64, 3-20, 2-70, 3-11, 4-30-2, 3-13, 3-49, 5-10-1, 3-72, 1-2, 4-30-4, 1-46, 3-64D, 1-3, 3-73, 4-4 and 4-31 (claim 84).
The IMGT Repertoire human IGHV Gene Table is cited to show the claimed genes are encoded within human chromosome 14.  Thus because Murphy discloses an animal comprising all human V genes, all human D genes, and all human J genes, Murphy renders obvious claims 80 and 84.

Claim 7 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages of record, and IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” of record, and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495, as applied to claims 1, 5, 10, 12, 14, 16, 58-59, 77-79, 81 and 83-84 above, and further in view of IMGT Repertoire (IG and TR) Gene Positions: IGH Mouse (Mus musculus) C57BL/6J in GRCm38.93 assembly, [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=GenePositions&species=mouse&group=IGH, updated 05/27/2016, 7 pages, hereinafter “the IMGT Repertoire Mouse IGH” of record. This rejection is modified in response to Applicant’s amendments to the claims.
The disclosures of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, and Green are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.   Murphy, in view of Genbank Accession No. AB019437, “the IMGT Repertoire human IGH” and Green combine to render obvious a rodent according to claim 1, wherein all human IGHV genes, all IGHD genes, and all KGHJ genes are inserted into the rodent genome, resulting in a rodent comprising a contiguous human sequence of at least 500 kb.
Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Thus, Murphy establishes that the endogenous mouse heavy chain VDJ region, from 5’ to 3’ is deleted, when the orthologous human heavy chain VDJ region sequences are inserted (See FIGs 4A-4D).  
However, none of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, nor Green disclose wherein the rodent genome comprises a deletion of a contiguous sequence starting from mouse IGHV1-85 to the IGHJ4 gene, as required by instant claim 7.
The IMGT Repertoire Mouse IGH charts the mouse IGH genes linearly along the chromosome.  The IMGT Repertoire Mouse IGH shows the mouse IGHV1-85 is at the 5’ end of the mouse IGH locus – the 2nd most 5’ gene -(page 1), and the mouse IGHJ4 gene is the 3’ most mouse J gene in the locus, upstream of the constant region genes (page 7). 
It would have been obvious to the skilled artisan to delete, via replacement, the mouse chromosome from mouse IGHV1-85 to the IGHJ4 gene, as these genes represent the boundaries of the endogenous chromosome Murphy discloses as being replaced by the orthologous human heavy chain VDJ region.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the 5’ and 3’ genes of the murine heavy chain VDJ locus was known at the time of the invention.  

Claim 85 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages, and IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495, as applied to claims 1, 5, 10, 12, 14, 16, 58-59, 77-79, 81 and 83-84 above, and further in view of IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGKV.  [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGKV; last updated 03/04/2015; 9 pages, hereinafter “the IMGT Repertoire IGKV” of record.
Claim 85 encompasses an embodiment wherein the rodent expresses a variety of KV light chain genes.
The disclosures of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, and Green are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.   Murphy, in view of Genbank Accession No. AB019437, “the IMGT Repertoire human IGH” and Green combine to render obvious a rodent according to claim 1, wherein all human IGHV genes, all IGHD genes, and all KGHJ genes are inserted into the rodent genome.
Murphy and Green discloses the transgenes encoding human light chain genes are inserted into the endogenous light chain immunoglobulin locus.  
However, none of Murphy, Genbank Accession No. AB019437, “the IMGT Repertoire human IGHV Gene Table”, nor Green disclose the specific KV light chains recited within claim 85.
The IMGT Repertoire IGKV reference shows all of the light chain genes encoded on the human light chain locus within chromosome 2.
It would have been obvious to the skilled artisan to encode and express the claimed light chain genes in the transgenic mouse.  A skilled artisan would have looked to the known genes encoded on the human locus when generating a transgenic animal encoding “the entire” human immunoglobulin gene, as taught by Murphy.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as claims human light chains genes were known at the time of the invention.  

Claims 50, 80 and 82 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0033336 to Murphy, of record, cited on Applicant’s IDS dated 10/13/20, in light of Genbank Accession No. AB019437. Earliest priority 1998. 82 pages, and the IMGT Repertoire (IG and TR) Gene Table: Human (Homo sapiens) IGHV.  [online database], downloaded on 6/18/2021 from http://www.imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=genetable&species=human&group=IGHV, last updated 04/10/2018; 16 pages, herein after “the IMGT Repertoire human IGHV Gene Table,” and in view of Green et al.  Regulation of B Cell Development by Variable Gene Complexity in Mice Reconstituted with Human Immunoglobulin Yeast Artificial Chromosomes. Journal of Experimental Medicine, 1998.  188(3):483-495 and further in view of IMGT Repertoire (IG and TR) Gene Positions: IGH Mouse (Mus musculus) C57BL/6J in GRCm38.93 assembly, [online database] downloaded on 2/23/2021 from http://imgt.org/IMGTrepertoire/index.php?section=LocusGenes&repertoire=GenePositions&species=mouse&group=IGH, updated 05/27/2016, 7 pages, hereinafter “the IMGT Repertoire Mouse IGH” of record.
With regard to instant claim 50, Murphy discloses generating transgenic mice comprising replacing the entire mouse heavy chain V, D and J genomic locus with the orthologous human heavy chain V, D and J genomic locus, using homologous recombination, such that the human V, D, and J locus is operably linked to the endogenous constant region (paragraphs [0017]-[0019], [0023], [0024], [0026]; FIGS 4A-D; Example 3; paragraph [0081]).   See, specifically, “Wherein the mouse heavy chain variable region locus is replaced, in whole or in part, with a human heavy chain variable gene locus…wherein the heavy and light chain variable region gene loci are replaced, in whole, with their human homologs or orthologs” (paragraph [0024], emphasis added).  See also, “obtaining one or more large cloned genomic fragments containing the entire homologous or orthologous human variable region locus” which Murphy discloses as the basis for generating the vectors for creating the transgenics (paragraph [00026]).  Murphy discloses “Large insert (BAC) clones spanning the entire VDJ region of the human heavy chain locus are isolated (FIG. 4A).  The sequence of this entire region is available in the following Gen Bank files (AB019441, AB0199438, AB019439, AB019440, AB019441, X97051 and X54713).” 
Murphy discloses the endogenous heavy chain and/or light chain immunoglobulin locus is disrupted by the direct in situ replacement of the mouse sequences with the entire human VDJ and light chain genomic transgenes (Example 3).  Thus, Murphy establishes that the endogenous mouse heavy chain VDJ region, from 5’ to 3’ is deleted, when the orthologous human heavy chain VDJ region sequences are inserted (See FIGs 4A-4D).  

    PNG
    media_image2.png
    172
    910
    media_image2.png
    Greyscale
Murphy discloses the whole the endogenous heavy chain and/or light chain immunoglobulin locus is replaced with the human heavy chain and/or light chain gene locus (paragraphs [0016]-[0018]).  Murphy shows that the whole human heavy chain locus is at least 500 kb of contiguous human sequences at figure 4A:




However, Murphy does not show that the mice comprise the entire heavy chain variable region comprising human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1, or that the deletion comprises a deletion of a contiguous sequence starting from mouse IGHV1-85 to the IGHJ4 gene, as required by claim 50.
Genbank Accession No. AB019437 represents the first 200,000 bases of the human heavy chain locus.  AB019437 lists the first features of the locus are 3-82P, 7-81, 4-80, 3-79, 78-1, 5-78, 76-1, 3-76, 3-75, 74-1, see pages 2-3).  It is noted that AB019437 does not list 7-77.  However the IMGT Repertoire human IGHV Gene Table shows 7-77 is located on chromosome 14 in the human variable locus.
Green discloses 2 early mouse models comprising a human immunoglobulin gene segment capable of undergoing rearrangement, each comprising a human heavy chain variable region, a human D segment and a human J segment (Abstract).  Green compared one mouse with a short transgene (5 VH genes and 3 VK genes) compared to a mouse with long transgene (66VH genes and 32VK genes) (abstract, page 484, FIG 1).  Green shows that the mouse with the larger insert comprised 5 functional variable genes from the yH1 YAC, and an additional 61 variable genes, 34 functional genes, and 27 pseudogenes (FIG 1 legend, page 484-485).  Green shows that the mouse with the larger, more complex variable insert has improved B cell and antibody production compared to the shorter mouse (FIG 2, 4-6, Table 1).  Green notes that the native structures of the human transgenes include non-functional/pseudogenes already present in the locus.  Green discloses the insertion of the human transgenes into the germline in a “native organization and structure” allows for the ability to study the contribution of the size and complexity of variable chain in vivo (page 491, 494).  
Green notes that while the mouse with the larger insert has improved responses to B cell and antibody production –when compared to the mouse with the shorter insert--, the mouse did not show complete wild-type responses.  “The lack of complete reconstitution may stem from specific features of the human antibody repertoire…Positive selection and expansion of the mature B cell population could also be impaired by the absence of specificities, such as those associated with the human Vλ genes.” (page 493).  Thus, Green suggests that the lack of complete wild-type responses may be due to features from the wild type gene(s) that have not been incorporated into the mouse.
Thus, Green establishes that a longer human variable transgene, in a native orientation and structure, comprising pseudogenes therein, has improved properties in vivo than a smaller one.  Further, Green suggests that the inability of the larger transgenic mice to completely reconstitute wild-type phenotypes may be due to portions of the human locus that is missing.
The IMGT Repertoire Mouse IGH charts the mouse IGH genes linearly along the chromosome.  The IMGT Repertoire Mouse IGH shows the mouse IGHV1-85 is at the 5’ end of the mouse IGH locus – the 2nd most 5’ gene -(page 1), and the mouse IGHJ4 gene is the 3’ most mouse J gene in the locus, upstream of the constant region genes (page 7). 
With regard to the claimed requirement that the animal comprises human IGV(III)-82, IGHV7-81, IGV4-80, IGHV3-79, IGHV(II)-78-1, IGV5-78, IGHV7-77, IGHV(III)-76-1, IGHV3-76, IGHV3-75, and IGHV(II)-74-1 from human chromosome 14, it would have been obvious to combine the disclosure of Murphy with Genbank Accession No. AB019437, Green and The IMGT Repertoire Mouse IGH to arrive at the claimed invention.  Murphy specifically discloses that the “entire” human heavy chain variable gene can be inserted into the mouse chromosome, and provides the GenBank Accession Numbers which provide the entire locus.  Genbank Accession No. AB019437 encodes the distal end of the human heavy chain locus at chromosome 14, and the first listed features are 3-82 through -74-1.  The motivation to encode the human heavy chain from 3-82 comes from the prior art: Murphy details the process of cloning and inserting the “entire” locus into the mice; further, Green shows that while the larger transgenic mouse had improved phenotypes compared to the shorter transgenic, the phenotypes were not fully wild-type, and suggests the phenotypes were being effects by locus sequences that were not included in the mouse.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art taught transgenic mice that have the entire human variable gene region, and shows that the more native the transgene is, the better the immune response.
With regard to the claimed requirement the deletion comprises a deletion of a contiguous sequence starting from mouse IGHV1-85 to the IGHJ4 gene, it would have been obvious to the skilled artisan to delete, via replacement, the mouse chromosome from mouse IGHV1-85 to the IGHJ4 gene, as these genes represent the boundaries of the endogenous chromosome Murphy discloses as being replaced by the orthologous human heavy chain VDJ region.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as the 5’ and 3’ genes of the murine heavy chain VDJ locus was known at the time of the invention.  
Claim 80 encompasses an embodiment wherein the rodent can express variable genes 3-64D and 5-10-1 (claim 80). The IMGT Repertoire human IGHV Gene Table is cited to show the claimed genes are encoded within human chromosome 14.  It would have been obvious to the skilled artisan to encode and express the claimed light chain genes in the transgenic mouse.  A skilled artisan would have looked to the known genes encoded on the human locus when generating a transgenic animal encoding “the entire” human immunoglobulin gene, as taught by Murphy.  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention as claims human heavy chain variable genes were known at the time of the invention.  
With regard to claim 82, Murphy does not disclose inserting all of the human IGKV genes and human IGKJ genes at the endogenous light chain locus.  However, Green discloses mice comprising human light chain segments integrated into the corresponding light chain locus in the recipient mice (FIG 1.).  Green discloses the insertion of the transgenes into their native structure and organization in the rodent genome aids in generating and studying human antibodies (page 450, second column).  A skilled artisan would have had a reasonable expectation of success in practicing the claimed invention, as the art teaches insertion of human light chain genes into the corresponding rodent light chain locus.

RESPONSE TO ARGUMENTS
Applicant’s arguments of record 12/27/2021, with regard to the 103 rejections of record have been fully considered but are not persuasive.  Applicant argues that amendments to the independent claims, requiring wherein a contiguous human sequence is integrated into the endogenous chromosome by recombination, and the human sequence is at least 500 kb is not taught or suggested by the prior art.
Applicant argues the mice generated by Murphy comprise intervening mouse sequences, pointing to FIG 4B and C, and thus, Murphy does not disclose at least 500 kb of contiguous human sequences.  The Examiner is not convinced of error. Applicant is pointing to the working example of Murphy; however, Murphy explicitly discloses the WHOLE mouse locus is replaced with human locus sequences (paragraphs [0016]-[0018]), and at FIG 4A, Murphy shows the whole human sequences are greater than 500 kb contiguous sequences.  
Applicants argue that Murphy does not disclose replacing 500 kb of mouse genomic sequences “in one step,” (Reply page 9); and that the instant mice are produced in a single step (reply page 10).  The Examiner notes that the instant claims are product-by-process claims, and thus the method step of making the mice is not considered for patentability, only the end product (as explained in the CLAIMS sections above; See MPEP 2113 (I)).  Thus, Murphy need not disclose replacing a 500 kb section in a single step in order to read on the instant claims.
Applicant argues that neither Murphy nor Green disclose the LTVECs as a one step recombination approach (Reply page 10).  Again, the Examiner notes that the instant claims are product-by-process claims, and thus the method step of making the mice is not considered for patentability, only the end product (as explained in the CLAIMS sections above; See MPEP 2113 (I)).  Murphy explicitly discloses the WHOLE mouse locus is replaced with human locus sequences (paragraphs [0016]-[0018]), and at FIG 4A, Murphy shows the whole human sequences are greater than 500 kb contiguous sequences.  
Applicant argues that there would be no motivation to combine Green with Murphy because Green is directed to random integration, and not targeted integration.  Applicant argues that the results of Green’s mice as a product of random integration would not predictable in mice whose endogenous genes have been replaced, such as taught by Murphy.  Applicant suggests this is because differences between B cell and antibody product may not exist in Murphy’s mice, whose endogenous constant region and key regulatory regions remain intact (Reply pages 10-11). The Examiner is not convinced of error.  This argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art. Counsel's arguments cannot take the place of objective evidence. See In re Langer, 183 USPQ 288 (CCPA 1974); In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964). M.P.E.P. § 716.01(c) indicates that attorney statements are inadequate to establish unexpected results and other secondary considerations; proper evidence of secondary considerations must be supported by an appropriate affidavit or declaration. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. 
Applicant argues that even if Green was applicable to the disclosure of Murphy, Green teaches away from including human lambda genes citing to Green’s statement at page 493, “Positive selection and expansion of the mature B cell population could also be impaired by the absence of specificities, such as those associated with human Vλ genes.”  The Examiner is not convinced of error.  Green does not teach away from including human lambda genes.  Green notes that the native structures of the human transgenes include non-functional/pseudogenes already present in the locus.  Green discloses the insertion of the human transgenes into the germline in a “native organization and structure” allows for the ability to study the contribution of the size and complexity of variable chain in vivo (page 491, 494).  
Green notes that while the mouse with the larger insert has improved responses to B cell and antibody production –when compared to the mouse with the shorter insert--, the mouse did not show complete wild-type responses.  “The lack of complete reconstitution may stem from specific features of the human antibody repertoire…Positive selection and expansion of the mature B cell population could also be impaired by the absence of specificities, such as those associated with the human Vλ genes.” (page 493).  Thus, Green suggests that the lack of complete wild-type responses may be due to features from the wild type gene(s) that have not been incorporated into the mouse.  These missing features would not be missing in the mice of Murphy, who teaches the replacement of all mouse immunoglobulin variable heavy chain and light chain sequences can be replaced with human sequences (paragraphs [0016]-[0018], [0086]).  
At pages 11-12, Applicant argues that Murphy does not reduce to practice a mouse comprising a replacement of the whole mouse immunoglobulin variable sequences with human sequences, and its stepwise strategy would necessarily result in intervening mouse sequences.  The Examiner is not convinced of error.  There is no interpretation of Murphy, wherein Murphy say “whole” mouse sequences to replaced by human sequences wherein mice sequences necessarily remain.  While Applicant points to the homology arms of the specific vectors used as “evidence” that the resulting mice must have mouse intervening sequences, the disclosure is not limited to those specific vectors, or those specific homology arms. 
Murphy discloses additional variable genes can be incorporated into the LTVECs themselves prior to integration, or can be targeted to sites already inserted (paragraphs [0093]-[0095]). Murphy discloses the LTVECs “homology arms” directed the LTVECs to a specific chromosomal location (paragraph [0032]), based on sequences within the chromosome.  A skilled artisan would understand, that homology arms of a LTVEC used to introduced further sequences at a target location -- that has previously been substituted with human sequences -- will have homology arms comprising human sequences. Murphy discloses, “The resultant transgenic mice will have a genome comprising entirely human heavy chain and light chain variable gene loci operably linked to entirely endogenous mouse constant region…” and, as shown in FIG 4A, the entirety of the human heavy chain variable locus is greater than 500 kb.
At page 12 of the Reply, Applicant argues that there would be no expectation of success in performing a single step replacement of mouse sequences with the human immunoglobulin sequences, as Murphy discloses the largest replacement sizes are 200-300kb. The Examiner is not convinced of error.  The instant claims are not to the method of making the mice, but to the mice made, via product-by-process claims.  Because the instant claims are product-by-process claims, and the method step of making the mice is not considered for patentability, only the end product (as explained in the CLAIMS sections above; See MPEP 2113 (I)).  Murphy explicitly discloses the WHOLE mouse locus is replaced with human locus sequences (paragraphs [0016]-[0018]), and at FIG 4A, Murphy shows the whole human sequences are greater than 500 kb contiguous sequences.  
At pages 12-13 of the Reply, Applicant also argues that the full phenotypic consequences of replacing at least 500 kb of mouse sequence with human sequence is unpredictable, pointing to Zhu, 2019.  Applicant argues Zhu discloses the phenotype of a genetically modified mouse is not always predictable because “in larger scale humanizing of the introns and exons of a gene, the mouse environment (chromosomal or cellular) may cause unexpected phenotypes.”  The Examiner is not convinced of error.  The instant claims do not require any specific phenotype, only that the genomic modifications are made.
At page 13 of the Applicant argues that the goal of making the claimed transgenic animal containing the full antibody repertoire is to mimic the normal human expression of these IGVH, IGHD, and IGHJ genes, which applicant argues is under tight control of regulatory elements.  Applicant argues that Murphy does not have a working examples, and even if murphy successfully generating the mice, murphy does not disclose introduce the full human VDJ sequences, pointing to FIGS 4A-4B, arguing that the intervening sequences are not introduced into the mice, nor are mice produced without murine intervening sequences.  The Examiner is not convinced of error.  Applicant is attempting to limit Murphy to specific teachings therein, rather than read Murphy as a whole.  Murphy discloses, “The resultant transgenic mice will have a genome comprising entirely human heavy chain and light chain variable gene loci operably linked to entirely endogenous mouse constant region…” and, as shown in FIG 4A, the entirety of the human heavy chain variable locus is greater than 500 kb. There is no interpretation of Murphy, wherein Murphy say “whole” mouse sequences to replaced by human sequences wherein mice sequences necessarily remain.  Murphy discloses additional variable genes can be incorporated into the LTVECs themselves prior to integration, or can be targeted to sites already inserted (paragraphs [0093]-[0095]).
Applicant argues that nothing in Green aids in overcoming the deficiencies of Murphy, and again argues Green teaches away.  The Examiner disagrees, for the same reasons as stated above.  
Applicant argues that there would be no expectation of success in integrating a sequence of at least 500 kb into the genome to result in the claimed mice.  The Examiner disagrees, for the reasons stated above.

Conclusion
No claims are allowed.  No claims are free of the prior art.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633